LEMMON, J.,
would grant the motion to remand. The exceptions were apparently tried with the Court and both counsel addressing the agreement that the Court of Appeal found missing from the record. The Court of Appeal should have sought to have counsel stipulate to the supplementation of the record or remanded for completion of the record in order that the merits of the appeal could be addressed. The present disposition leaves unaddressed the merits of the trial court’s judgment on jurisdiction and requires the trial court and the parties to go through the same motions already completed (perhaps with inadvertent failure to formally introduce the agreement).
COLE, J., would grant the motion for reasons assigned by LEMMON, J.